DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114

1.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.

EXAMINER’S AMENDMENT
2.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Edward M. Kriegsman; Attorney of Record (Reg. No. 33,529) on 12/01/2021.

Claim 28, 30 and 39 have been cancelled.

Claim 29 has been amended and replaced by the following: 
--29. (Original) A shipper for use in a shipping system for transporting and/or storing temperature- sensitive materials, the shipper comprising: (a) a cooler base, the cooler base comprising (i) an inner portion, the inner portion comprising a thermal insulation unit, the thermal insulation unit comprising a bottom wall and four side walls, the bottom wall and the four side walls collectively defining a chamber, (ii) an outer portion, the outer portion comprising thermally-insulating material and defining an opening, wherein the inner 58portion is disposed within the opening of the outer portion and is permanently bonded to the outer portion, and wherein the inner portion and the outer portion collectively define a plurality of cavities therebetween; wherein the inner portion of the cooler base further comprises a thermally-conductive member and a first polymeric bag, the thermally-conductive member being disposed over at least a portion of the bottom wall of the thermal insulation unit, the first polymeric bag conformingly disposed over the thermally-conductive member and at least a portion of the thermal insulation unit; (b) a product box, the product box disposed within the inner portion of the cooler base and seated on the bottom wall of the inner portion, the product box having a plurality of faces; and (c) a cooler lid, the cooler lid being mounted on the cooler base to selectively permit access to contents of the cooler base.--  

Claim 38 has been amended and replaced by the following: 
--38. (Original) A method of making a shipper for use in transporting and/or storing temperature- sensitive materials, the method comprising the steps of.  (a) fabricating an inner portion of a cooler base, the inner portion comprising a thermal insulation unit, the thermal insulation unit comprising a bottom wall and four side walls, the bottom wall and the four side walls collectively defining a chamber, wherein the inner portion of the cooler base further comprises a thermally-conductive member and a first polymeric bag, the thermally-conductive member being disposed over at least a portion of the bottom wall of the thermal insulation unit, the first polymeric bag conformingly disposed over the thermally-conductive member and at least a portion of the thermal insulation unit; (b) fabricating an outer portion of a cooler base, the outer portion comprising thermally-insulating material and defining an opening; (c) positioning the inner portion of the cooler base within the opening of the outer portion of the cooler base and permanently bonding the inner portion of the cooler base to the outer portion of the cooler base, whereby a cooler base is formed in which the inner portion and the outer portion collectively define a plurality of cavities therebetween; (d) positioning a cooler lid on the cooler base to selectively permit access to contents of the cooler base.--  


Allowable Subject Matter
3.         Claims 1-27, 29 and 31-38 are allowed.

Reason for Allowance
4.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the shipper for use in a shipping system and method for transporting and/or storing temperature- sensitive materials, the shipper comprising: (a) a cooler base, the cooler base comprising (i) an inner portion; wherein the inner portion of the cooler base further comprises a thermally-conductive member and a first polymeric bag, the thermally-conductive member being disposed over at least a portion of the bottom wall of the thermal insulation unit, the first polymeric bag conformingly disposed over the thermally-conductive member and at least a portion of the thermal insulation unit; of instant independent claims 1, 29 and 38.
The following references (US 20140054297 A1) to Patstone; Christopher H., (US 20140151382 A1) to White; Wendy et al., (US 20130228583 A1) to Mayer; William T., (US 20090078699 A1) to Mustafa; Neritan et al., (US 20050224501 A1) to Folkert, Rod et al., (US 9366469 B2) to Chapman, Jr.; Learmond A., (US 9180998 B2) to Banks; Mark et al., (US 8938986 B2) to Matta; Auston R. et al., (US 8613202 B2) to Williams; Alton, (US 8424335 B2) to Corder; Jacob et al., (US 8074465 B2) to Heroux; Adam et al., (US 6666032 B1) to Rickson; Colin David et al., (US 20150191291 A1) to Wood; Richard et al., and (US 20180320947 A1) to Jain; Devendra et al.; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claims 1, 29 and 38. Therefore, the independent claims and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

07/15/2022